Order entered August 16, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00262-CV

             IN THE INTEREST OF T.C., A.C., J.D., AND K.J., CHILDREN


                     On Appeal from the 304th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. JC-17-00829-W

                                          ORDER
       The State’s motion to extend the time for filing a brief is GRANTED. The State’s brief,

received on June 26, 2019, is ORDERED filed as of the date of this order.


                                                     /s/   DAVID L. BRIDGES
                                                           PRESIDING JUSTICE